People v Munford (2017 NY Slip Op 05512)





People v Munford


2017 NY Slip Op 05512


Decided on July 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2017

Tom, J.P., Richter, Manzanet-Daniels, Mazzarelli, Gische, JJ.


8116/98 4416 4415

[*1]The People of the State of New York, Appellant,
vCurtis Munford, Defendant-Respondent.


Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for appellant.
Rosemary Herbert, Office of the Appellate Defender, New York (Matthew A. Wasserman of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about November 24, 2015, which granted defendant's CPL 440.10 motion to vacate as April 13, 1999 judgment of conviction, unanimously reversed, on the law, the motion denied, and the conviction reinstated. Appeal from order, same court (Neil E. Ross, J.), entered on or about April 12, 2016, which, upon reargument, adhered to the November 24, 2015 determination, unanimously dismissed, as academic.
The court granted the motion on the ground that the automatic vacatur rule of People v Catu (4 NY3d 242 [2005]) applies retroactively. The Court of Appeals has subsequently rejected that proposition (People v Smith, 28 NY3d 191 [2016]).
Any allegations of prejudice raised by defendant in his pro se submission to the motion court were insufficient to warrant a hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 6, 2017
CLERK